Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 1 of 34



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as personal representative of
   the estate of David Kleiman, and W&K INFO
   DEFENSE RESEARCH, LLC

              plaintiffs,
   v.                                                                          Case No. 9:18-cv-80176 (BB/BR)

   CRAIG WRIGHT,

         defendant.
   _____________________________________/


                         DR. CRAIG WRIGHT’S UPDATED TRIAL EXHIBIT LIST1

       Exhibit          Date         Document Description              Bates No. / Source          Plaintiffs’   Ruling   Admit-
       Number                                                                                       Objec-          on     ted
                                                                                                     tions       Objec-
                                                                                                                  tions
         D001                              WITHDRAWN
         D002                              WITHDRAWN
                                          Exhibit D01 in J.
         D003         2/26/16          Warren's 7/24/2019
                                             deposition                                                   R
         D004                              WITHDRAWN
                                           First Amended
                                      Complaint. Kleiman v.
                                                                       KLEIMAN_00561088-
         D005         9/18/17        Computer Forensics LLC,
                                                                       KLEIMAN_00561103
                                       Conrad & Paige. Case
                                     No. 50-2016-CA-013045                                               R, H
                                      Email chain between I.
                                        Kleiman and Florida
         D006          6/7/15        Division of Corporations           KLEIMAN_00002695
                                            re: articles of
                                           incorporation                                                  R
         D007                              WITHDRAWN
                                     Letter to Department of
                                                                         KARP_00000052-
         D008         6/18/15         the Treasury from The
                                                                         KARP_00000054
                                           Karp Law Firm                                                 R, H

   1
       Dr. Wright reserves the right to introduce any document identified on Plaintiffs’ exhibit list.
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 2 of 34




    Exhibit    Date      Document Description         Bates No. / Source   Plaintiffs’   Ruling   Admit-
    Number                                                                  Objec-          on     ted
                                                                             tions       Objec-
                                                                                          tions
     D009                       WITHDRAWN
                          Supreme Court of New
                          South Wales Notice of
                                                      PAIGE_00001908-
     D010      9/3/13          Listing Case no.
                                                      PAIGE_00001909
                           2013/00245661 with
                                   envelope                                    H
                         Email chain between P.
                          Paige, C. Conrad and I.     PAIGE_00002952-
     D011      5/8/14
                            Kleiman re: Mailbox       PAIGE_00002953
                            Renewal Reminder                                   H
     D012                       WITHDRAWN
     D013                       WITHDRAWN
                           Letter to Palm Beach
                           County Courthouse -
                                                       KARP_00000020-
     D014     10/25/13    North Branch from The
                                                       KARP_00000040
                            Karp Law Firm with
                                 attachments                                  R, H
                          D. Kleiman TransUnion        KARP_00000096-
     D015     5/21/13
                                 credit report         KARP_00000100          R, H
                           Letter to B. McSwain,
                          Casa Rio Homeowners'         KARP_00000159-
     D016     10/26/10
                           Sub-Association, Inc.       KARP_00000160
                         from The Karp Law Firm                               R, H
                         Email chain between K.
                         Andreou, C. Wright and       KIMON_00000401-
     D017     4/29/13
                         multiple others re: Dave     KIMON_00000402
                                   Kleiman                                    R, H
                            D. Kleiman 2010 Tax       DKUHARCIK000001-
     D018      2010
                                    Return            DKUHARCIK000010          R
                            D. Kleiman 2011 Tax       DKUHARCIK000011-
     D019      2011
                                    Return            DKUHARCIK000023          R
                            Email to P. Paige, B.
                          Long, G. Kelley, C. Bell,
                               M. Shannon, J.
                            Hatchett, E. Robi, G.
     D020     4/29/13                                  PAIGE_00003509
                          Freemyer, P. Henry, C.
                          Wright, S. Moulton, W.
                             Marney, B. Bell, B.
                          Dean, K. Andreou and                                R, H


                                                 2
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 3 of 34




    Exhibit    Date      Document Description       Bates No. / Source   Plaintiffs’   Ruling   Admit-
    Number                                                                Objec-          on     ted
                                                                           tions       Objec-
                                                                                        tions
                         G. Kelley from C. Conrad
                             re: Dave Kleiman
     D021                      WITHDRAWN
     D022                      WITHDRAWN
     D023                      WITHDRAWN
     D024                      WITHDRAWN
     D025                      WITHDRAWN
     D026                      WITHDRAWN
     D027                      WITHDRAWN
                             Email chain with
                         attachment between C.
                                                     DEF_002212902-
     D028     5/26/06          Wright and R.
                                                      DEF_00212939
                           Radvanovsky re: And
                              another thing…                                R, H
     D029                      WITHDRAWN
                         Email chain between C.
     D030      6/8/10     Wright and D. Kleiman     DEFAUS_00089140
                               re: An update                                R, H
                          Email with attachment
                                                     DEF_00026615-
     D031     10/15/12   to V. Raj from C. Wright
                                                     DEF_00026628
                                 re: Travel                                 R, H
                             Certified Verified
                         Complaint, Wells Fargo      CERT_00000063-
     D032     8/16/13
                         Bank v. D. Kleiman Case     CERT_00000087
                            no. 2013CA013002                                R, H
     D033                      WITHDRAWN
                                                    KLEIMAN_00182952
     D034      2/3/12     Computer Forensic LLC            -
                         Articles of Organization   KLEIMAN_00182953        R, H
                          Stamped Filed Articles
                                                  KLEIMAN_00179597
                         of Amedment to Articles
     D035     6/11/12                                        -
                            of Organization for
                                                  KLEIMAN_00179602
                          Computer Forensic LLC                             R, H
                                                  http://search.sunbiz
                                                  .org/Inquiry/Corpor
                           2013 Limited Liability ationSearch/GetDoc
     D036      3/5/13
                         Company Annual Report ument?aggregateId=
                          fo Computer Forensics    flal-l12000020457-
                                    LLC              70db3a83-e142-         R, H

                                               3
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 4 of 34




    Exhibit    Date     Document Description         Bates No. / Source    Plaintiffs’   Ruling   Admit-
    Number                                                                  Objec-          on     ted
                                                                             tions       Objec-
                                                                                          tions
                                                          4ce8-b08f-
                                                     64567b596850&tran
                                                     sactionId=l12000020
                                                     457-b49a44ab-6cd4-
                                                          4cd1-b40a-
                                                     312bff296ec4&form
                                                          atType=PDF
                          Non-Party Computer
                              Forensics LLC's
                               Response to
                         Defendant's Subpoena
                        to Produce Documents,
     D037     4/15/19
                        Information, or Objects
                         or to Permit Inspection
                          of Premises in a Civil
                        Action Dated March 28,
                                   2019                                        R
                          Motion to Compel IN
                          RE: Estate of David A.
     D038     8/3/17
                           Kleiman File no. 13-
                                   5060                                        R
                        Settlement Agreement,
                          Kleiman v. Computer
     D039     2/27/18   Forensic LLC, C. Conrad
                          and P. Paige Case no.
                             50-2016-013045                                    R
                         Email to M. Sheppard,
                               D. Ostrom, J.
     D040     11/4/12     Giarraputo, N. Pham        KLEIMAN_00413435
                         from D. Kleiman re: US
                            v. Garcia - Expert                                 R
                             Email chain with
                        attachment between D.        KLEIMAN_00071223
     D041     1/30/13   Kleiman, C. Conrad and              -
                        P. Paige re: Question on     KLEIMAN_00071225
                           costs for a company                                 R
                        Email chain betwwen C.
                          Wright, C. Conrad, P.       PAIGE_00003483-
     D042     4/29/13
                        Paige, B. Long, G. Kelley,    PAIGE_00003484
                              M. Shannon, J.                                   H

                                                4
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 5 of 34




    Exhibit    Date     Document Description         Bates No. / Source   Plaintiffs’   Ruling   Admit-
    Number                                                                 Objec-          on     ted
                                                                            tions       Objec-
                                                                                         tions
                           Hatchett, E.Robi, G.
                         Freemyer, P. Henry, S.
                        Moulton, W. Marney, B.
                           Bell, B. Dean and K.
                            Andreou re: Dave
                                  Kleiman
                        Email chain betwwen C.
                          Wright, C. Conrad, P.
                        Paige, B. Long, G. Kelley,
                              M. Shannon, J.
                           Hatchett, E.Robi, G.      PAIGE_00003415-
     D043     4/30/13
                         Freemyer, P. Henry, S.      PAIGE_00003416
                        Moulton, W. Marney, B.
                           Bell, B. Dean and K.
                            Andreou re: Dave
                                  Kleiman                                    R, H
                        Email chain between K.
                                                     PAIGE_00002763-
     D044     12/9/15     Andreou and P. Paige
                                                     PAIGE_00002764
                                re: Bitcoin?                                  H
                           Change to company         KLEIMAN_00004927
     D045     4/24/14    details for Coin-Ech Pty           -
                                    Ltd.             KLEIMAN_00004928     H, A, COM
                         Email with attachment
                                                     KLEIMAN_00400106
                           from I. Kleiman to I.
     D046     6/22/16                                       -
                             Kleiman re: Doc
                                                     KLEIMAN_00400107
                            22.06.16 09:12:07                                 H
     D047                     WITHDRAWN
                            Docket Case IN RE:
     D048               David Alan Kleiman Case
                        no. 50-2013-CP-005060                                R, H
                          Letter to Palm Beach
     D049     8/30/13     County Tax Collector        KARP_00000134
                        from The Karp Law Firm                               R, H
                          Order for Payment of
                          Funds (testate) IN RE:
     D050     1/21/14                                 KARP_00000081
                        David Alan Kleiman File
                          no. 502013CP005060                                  R
                        Petition for Subsequent
                                                      KARP_00000149-
     D051     1/29/16     Administration IN RE:
                                                      KARP_00000150
                           Estate of David Alan                               R
                                                5
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 6 of 34




    Exhibit    Date      Document Description        Bates No. / Source   Plaintiffs’   Ruling   Admit-
    Number                                                                 Objec-          on     ted
                                                                            tions       Objec-
                                                                                         tions
                              Kleiman File No.
                             502013CP005060
                             Oath of Personal
                            Representative and
                              Designation and
                                                      KARP_00000044-
     D052     1/29/16    Acceptance of Resident
                                                      KARP_00000045
                          Agent IN RE: Estate of
                         David Alan Kleiman File
                          No. 502013CP005060                                  R
                            Letter to American
                             Home Mortgage
     D053     10/5/10                                 KARP_00000161
                           Servicing Inc. from D.
                                  Kleiman                                     R
                         Computer Forensics LLC
     D054     12/19/12   Profit & Loss January 1 -   KLEIMAN_00071500
                            December 19, 2012                                R, H
                         Computer Forensics LLC
     D055     1/24/13     Profit & Loss January -    KLEIMAN_00397321
                              December 2012                                  R. H
                          Email with attachment
                          from D. Kleiman to D.
                          Kuharcik, C. Conrad, P.    KLEIMAN_00397318
                           Paige and Computer               -
     D056     1/31/13
                               Forensics LLC         KLEIMAN_00039734
                               Accounting re:               4
                         Computer Forensics LLC
                                 Accounting                                  R, H
                          Email with attachment
                          from D. Kleiman to D.
                         Kuharcik and Computer       KLEIMAN_00397845
     D057     3/20/13          Forensics LLC                -
                               Accounting re:        KLEIMAN_00397858
                         Computer Forensics LLC
                            Accounting - 1099s                               R. H
                           Email to self from D.     KLEIMAN_00065362
     D058     6/30/18    Kleiman re: Fw: Balance            -
                                    alert            KLEIMAN_00065363         R
                             Email chain with
                                                     DEFAUS_00694544-
     D059     2/15/11    attachment between D.
                                                     DEFAUS_00694550
                         Kleiman, C. Wright and                               H

                                                6
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 7 of 34




    Exhibit     Date      Document Description       Bates No. / Source   Plaintiffs’   Ruling   Admit-
    Number                                                                 Objec-          on     ted
                                                                            tions       Objec-
                                                                                         tions
                                L. Wright re:
                             Registration - TTA1
     D060                       WITHDRAWN
                              Email chain with
                          attachment between C.
                                                      DEF_01108419-
     D061      4/2/13       Wright, S. Matthews
                                                      DEF_01108457
                            and R. Watts re: FW:
                                   coin-ex                                    H
     D062                       WITHDRAWN
                               Consent order
     D063      9/1/13         acceptance dates         DEF_00029333
                                  1/9/2013                                   H, A
     D064                       WITHDRAWN
     D065                       WITHDRAWN
                          Email chain between U.
                           Ng, C. Wright, R. Watts
                             and A. Pedersen re:
     D066      3/18/15      Official 2015 Annual       DEF_00030159
                          Report Notice for : W&K
                           Info Defense Research
                                      LLC                                     H
              7/25/2017
                   ;
              5/31/2011                              KLEIMAN_00016650
     D067          ;                                        -
              5/31/2011 Letters to I. Kleiman, C.    KLEIMAN_00016655
                   ;     Wright and D. Kleiman
              5/31/2011 from Homeland Security                                H
     D068                     WITHDRAWN
     D069                     WITHDRAWN
     D070                     WITHDRAWN
                         Email with attachment
                           from L. Wright to D.
                                                      DEF_00010360-
     D071      2/15/14   Kleiman and C. Wright
                                                      DEF_00010377
                          re: GreyFog Revenant
                            Device information                                H
                        Email to D. Kleiman and
     D072       2/6/11  L. Wright from C. Wright     DEFAUS_00092734
                            re: Idea - research                               H


                                                7
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 8 of 34




    Exhibit    Date     Document Description        Bates No. / Source   Plaintiffs’   Ruling   Admit-
    Number                                                                Objec-          on     ted
                                                                           tions       Objec-
                                                                                        tions
                        Email chain between D.
                         Kleiman, C. Wright and     DEFAUS_00694501-
     D073     2/15/11
                           L. Wright re: Link to    DEFAUS_00694502
                                  R&D site                                   H
     D074                      WITHDRAWN
                             Email chain with
                        attachment between D.
                                                      DEF_0009686-
     D075     2/16/11    Kleiman, C. Wright and
                                                      DEF_00009695
                                L. Wright re:
                            Registration - TTA1                              H
     D076                      WITHDRAWN
                         Email with attachment
                          from D. Kleiman to C.
                                                      DEF_00009709-
     D077     2/16/11   Wright and L. Wright re:
                                                      DEF_00009712
                           Vet owned business
                               requirements                                  H
                         Email chain between C.
                         Wright, D. Kleiman and
     D078     2/2/11                                DEFAUS_00092733
                        L. Wright re: [DHS Cyber
                          R&D Grants $40MM]                                  H
     D079                      WITHDRAWN
                         Email with attachment
                           from C. Wright to D.     DEFAUS_00092834-
     D080     2/15/11
                          Kleiman and L. Wright     DEFAUS_00092897
                              re: Registration                               H
                         Email with attachment
                           from C. Wright to D.     DEFAUS_00092962-
     D081     2/15/11
                          Kleiman and L. Wright     DEFAUS_00093024
                         re: Registration - TTA1                             H
                         Email chain between C.
                         Wright, D. Kleiman and     DEFAUS_00093049-
     D082     2/16/11
                                L. Wright re:       DEFAUS_00093052
                            Registration - TTA1                              H
                        Email to D. Kleiman and
                                                    DEFAUS_00093058-
     D083     2/16/11   L. Wright from C. Wright
                                                    DEFAUS_00093059
                               re: Abstract 2                                H
                         Email chain between C.
                                                    DEFAUS_00093060-
     D084     2/16/11    Wright, D. Kleiman and
                                                    DEFAUS_00093061
                         L. Wright re: Abstract 3                            H


                                               8
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 9 of 34




    Exhibit    Date     Document Description       Bates No. / Source   Plaintiffs’   Ruling   Admit-
    Number                                                               Objec-          on     ted
                                                                          tions       Objec-
                                                                                       tions
                        Email to D. Kleiman and
                                                     DEF_00018870-
     D085     2/16/11   L. Wright from C. Wright
                                                     DEF_00018871
                              re: Abstract 4                                H
     D086                     WITHDRAWN
     D087                     WITHDRAWN
                        Email to I. Kleiman from
                                                   DEFAUS_00112868-
     D088     2/16/14       C. Wright re: FW:
                                                   DEFAUS_00112873
                           Registration - TTA1                              H
     D089                     WITHDRAWN
                                                   KLEIMAN_00006307
     D090     4/26/13     D. Kleiman Autopsy              -
                                 report            KLEIMAN_00006313         R
                         D. Kleiman VA records
     D091     7/22/19                              KLEIMAN_00401268
                              Pages 1-999                                   R
                         D. Kleiman VA records
     D092     7/22/19                              KLEIMAN_00402268
                            Pages 1000-1999                                 R
                         D. Kleiman VA records
     D093     7/22/19                              KLEIMAN_00404766
                            Pages 2000-2999                                 R
                         D. Kleiman VA records
     D094     7/22/19                              KLEIMAN_00405766
                            Pages 3000-3999                                 R
                         D. Kleiman VA records
     D095     7/22/19                              KLEIMAN_00406766
                            Pages 4000-4999                                 R
                         D. Kleiman VA records
     D096     7/22/19                              KLEIMAN_00407766
                            Pages 5000-5999                                 R
                         D. Kleiman VA records
     D097     7/22/19                              KLEIMAN_00408766
                            Pages 6000-6999                                 R
                         D. Kleiman VA records
     D098     7/22/19                              KLEIMAN_00409766
                            Pages 7000-7999                                 R
                         D. Kleiman VA records
     D099     7/22/19                              KLEIMAN_00410766
                            Pages 8000-8999                                 R
                         D. Kleiman VA records
     D100     7/22/19                              KLEIMAN_00411766
                            Pages 9000-9999                                 R
                         D. Kleiman VA records
     D101     7/22/19                              KLEIMAN_00403268
                          Pages 10000-10999                                 R
                         D. Kleiman VA records
     D102     7/22/19                              KLEIMAN_00404268
                          Pages 11000-11497                                 R
     D103                    WITHDRAWN
     D104                    WITHDRAWN



                                              9
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 10 of 34




     Exhibit    Date      Document Description       Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                Objec-          on     ted
                                                                            tions       Objec-
                                                                                         tions
                          Email to S. Pearson from
                              C. Wright re: LLM -
                                 Paper (Student       DEF_00213377-
      D105      8/9/06
                                   #05028244)         DEF_00213396
                                 Foundations of
                                Commercial Law                               R, H
                                 "The Electronic
                             Communications Act
                             2000, Which Endows
                             Electronic Signatures
                          With The Force Of Law,
                              Has Been Stated To
                              Represent The Final
                            Piece Of The Jigsaw In
                                                      DEF_00257472-
      D106      2/7/12    Creating An Enforceable
                                                      DEF_00257492
                              Electronic Contract.
                                  However, The
                             Legislation May Not
                           Ensure That There Are
                          No Areas Of Uncertainty
                            In Electronic Contract
                          Formation." Ecommerce
                                       Law                                   R, H
                                Email chain with
                          attachment between C.       DEF_00335019-
      D107     12/22/07
                             Wright and C. Cid re:    DEF_00335088
                                    GIAC Gold                                R, H
                           "Electronic Contracting
                                                      DEF_00353292-
      D108     1/14/08      in an Insecure World"
                                                      DEF_00353327
                                   by C. Wright                              R, H
                             "Payments Providers
                            and Intermediaries as
                                                      DEF_01840155-
      D109     7/14/07      Defined in the Law of
                                                      DEF_01840162
                               the Internet" by C.
                                      Wright                                 R, H
                          "The Impact of Internet
                                                      DEF_01312345-
      D110     6/21/08     Intermediary Liability"
                                                      DEF_01312434
                                   by C. Wright                              R, H
      D111                        WITHDRAWN


                                               10
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 11 of 34




     Exhibit    Date     Document Description        Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                Objec-          on     ted
                                                                            tions       Objec-
                                                                                         tions
                                Certificate of
                              Registration for
                         "Bitcoin: A Peer-to-Peer
                                                      DEF_01515827-
      D112     4/11/19   Electronic Cash System"
                                                      DEF_01515827
                          2008 and Certificate of
                              Registration for
                               "Bitcoin" 2009                                 H
                            C. Wright Master of
                                Management
      D113     5/3/06           (Information          DEF_01515878
                             Technology) from
                         Charles Sturt University                             H
                            C. Wright Master of
                         Networking and System
      D114     4/8/05                                 DEF_01515879
                           Administration from
                         Charles Sturt University                             H
                            C. Wright CompTIA
      D115                                            DEF_01515891
                          Security+ certification                             H
                            C. Wright Master of
                                                      DEF_01515937-
      D116     5/23/16         Statistics from
                                                      DEF_01515940
                         University of Newcastle                              H
                            C. Wright Master of
                            Science Information
      D117     9/21/12    Security Management         DEF_01515947
                             degree from SANS
                           Technology Institute                               H
                            C. Wright Master of
                            Science Information
      D118     6/28/12     Security Engineering       DEF_01515948
                             degree from SANS
                           Technology Institute                               H
                          C. Wright Statement of
                           Academic Record for
                                                      DEF_01515951-
      D119     5/23/16      Master of Statistics
                                                      DEF_01515954
                          from The University of
                                  Newcastle                                   H
      D120                     WITHDRAWN
                               C. Wright 2013
                                                      DEF_01492450-
      D121      2013     Australian Tax return for
                                                      DEF_01492481
                                 individuals                                  H
                                               11
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 12 of 34




     Exhibit     Date      Document Description        Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                  Objec-          on     ted
                                                                              tions       Objec-
                                                                                           tions
      D122                      WITHDRAWN
      D123                      WITHDRAWN
      D124                      WITHDRAWN
      D125                      WITHDRAWN
      D126                      WITHDRAWN                                       H
      D127                      WITHDRAWN
      D128                      WITHDRAWN
      D129                      WITHDRAWN
      D130                      WITHDRAWN
      D131                      WITHDRAWN
      D132                      WITHDRAWN
      D133                      WITHDRAWN
      D134                      WITHDRAWN
      D135                      WITHDRAWN
      D136                      WITHDRAWN
      D137                      WITHDRAWN
                           Plaintiffs' Disclosure of
                              all Repositories of
                           Potentially Relevant ESI
      D138      3/7/19     Pursuant to the Parties
                            Stipulated Discovery
                            Plan Filed February 5,
                                     2019                                      H, R
               5/1/2009-                                DEF_01638686-        H, R, IC,
      D139
               6/1/2009       Multiple receipts         DEF_01638767          COM
                           "The Developer's Guide
                              to Debugging" by          DEF_00247189-
      D140       2008
                             Grotker, Holtman,          DEF_00247420
                             Keding and Wloka                                R, CML
               7/1/2008-    Wright: Profit & Loss        DEF_1634150-
      D141
               6/30/2009      Statement - 2009           DEF_1634153           H, R
               12/17/200
                                                        DEF_01638858-
      D142         8-
                                                        DEF_01638939
               1/31/2009   Multiple 2008 receipts                              H, R
                                                        DEF_01638941-        H, R, IC,
      D143       2008
                              Multiple receipts         DEF_01639012          COM
                                                        DEF_00168946-
      D144
                              C. Wright resume          DEF_00168954            H


                                                  12
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 13 of 34




     Exhibit    Date     Document Description       Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                               Objec-          on     ted
                                                                           tions       Objec-
                                                                                        tions
                          C. Wright writings and    DEFHC_01047291-       H, R, IC,
      D145
                                   notes            DEFHC_01047350         COM
                          C. Wright writings and    DEFHC_01047368-       H, R, IC,
      D146
                                   notes            DEFHC_01047419         COM
                          C. Wright writings and    DEFHC_01047457-       H, R, IC,
      D147
                                   notes            DEFHC_01047461         COM
                          C. Wright writings and    DEFHC_01047462-       H, R, IC,
      D148
                                   notes            DEFHC_01047478         COM
                          C. Wright writings and    DEFHC_01047859-       H, R, IC,
      D149
                                   notes            DEFHC_01047901         COM
                          C. Wright writings and    DEFHC_01047934-       H, R, IC,
      D150
                                   notes            DEFHC_01047940         COM
      D151                     WITHDRAWN
                          C. Wright writings and    DEFHC_01049410-       H, R, IC,
      D152
                                   notes            DEFHC_01049421         COM
                          C. Wright writings and    DEFHC_01049649-       H, R, IC,
      D153
                                   notes            DEFHC_01049662         COM
                          C. Wright writings and    DEFHC_01049750-       H, R, IC,
      D154
                                   notes            DEFHC_01049786         COM
                          C. Wright writings and    DEFHC_01049787-       H, R, IC,
      D155
                                   notes            DEFHC_01049791         COM
      D156                     WITHDRAWN
      D157                     WITHDRAWN
                         Email chain between D.     KLEIMAN_00065715
      D158     12/3/12    Kleiman, S. Dorsey and           -
                           P. Paige re: October     KLEIMAN_00065716        H, R
                          Email to P. Paige from    KLEIMAN_00068025
      D159     3/11/13      D. Kleiman re: FW:             -
                                   WPTV             KLEIMAN_00068028        H, R
                         Email chain between C.
                           Wright, L. Wright and
                            M. Sulema re: FW:
                            Status update with
                                                     DEF_00294371 -
      D160     7/24/09     attachments various
                                                     DEF_00295009
                         computer code files and
                          scrips in C++, VS, XML,
                              and other code
                                 languages                                H, R, UP



                                               13
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 14 of 34




     Exhibit    Date     Document Description         Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                 Objec-          on     ted
                                                                             tions       Objec-
                                                                                          tions
                              Email chain with
                         attachment between C.
                          Wright and D. Kleiman       DEFAUS_01732182-
      D161     3/12/08
                         re: Defamation and the       DEFAUS_01732276
                         difficulties of law on the
                                Internet.aig                                   H
                          C. Wright writings and      DEFHC_01050338-        H, IC,
      D162     Aug-07
                                    notes              DEFHC_0150415         COM
                          C. Wright writings and      DEFHC_01050416-       H, R, IC,
      D163
                                    notes             DEFHC_01050423         COM
                          BOD Meeting Minutes                               H, R, IC,
      D164     Aug-07                                 DEFHC_01050442
                            dated August 2007                                COM
                                                      DEFHC_01050443-
      D165      2008
                         TimeChain v0.0.2 Alpha       DEFHC_01050444          H, R
                          C. Wright writings and      DEFHC_01050472-
      D166
                                   notes              DEFHC_01050479          H, R
                          C. Wright writings and      DEFHC_01050480-
      D167
                                   notes              DEFHC_01050492          H, R
                          C. Wright writings and      DEFHC_01050493-       H, R, IC,
      D168
                                   notes              DEFHC_01050563         COM
                          C. Wright writings and      DEFHC_01050564-
      D169
                                   notes              DEFHC_01050581          A, H
                          C. Wright writings and      DEFHC_01050582-
      D170
                                   notes              DEFHC_01050590          H, R
                         Email to C. Wright from
      D171     8/18/09                                DEFAUS_00690895
                           D. Kleiman re: Hello                                H
                         Petition for Disposition
                           of Personal Property
                         Without Administration
      D172      2013     (verified statement) IN
                         RE: Estate of David Alan
                              Kleiman File No.
                             502013CP005060
                           Email to D. Kleiman
                                                      DEFAUS_00080312-
      D173     1/31/13   from C. Wright re: Long
                                                      DEFAUS_00080715
                                    time                                       H
                         Email chain between D.
      D174     2/2/13     Kleiman and C. Wright       DEFAUS_00101652
                               re: Long time                                   H


                                                14
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 15 of 34




     Exhibit    Date      Document Description        Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                 Objec-          on     ted
                                                                             tions       Objec-
                                                                                          tions
                               Email chain with
                          attachment between D.
                           Kleiman and C. Wright
                                                      DEFAUS_00688785-
      D175      6/3/08     re: An ethics issue that
                                                      DEFAUS_00688789
                          needs to be investigated
                                 (ISACA Branch
                                    President)                                 H
                          Email chain between C.
                                                      DEFAUS_00098039-
      D176     5/15/12     Wright and D. Kleiman
                                                      DEFAUS_00098040
                          re: Correct Contact info                            H, R
                          Email chain between D.
                                                      DEFAUS_00100812-
      D177     10/21/12    Kleiman and C. Wright
                                                      DEFAUS_00100814
                            re: IFIP-WG11.9 CFP                                H
                          Email to L. Kleiman and
                              I. Kleiman from D.
      D178     10/23/07                               KLEIMAN_00027932
                          Kleiman re: I need your
                                   help please                                H, R
                          Email to I. Kleiman from
      D179      5/6/09      D. Kleiman re: Better     KLEIMAN_00027940
                           buy some twitter stock                             H, R
                           Email to I. Kleiman and
                            "lureg8@yahoo.com
      D180     11/27/09                               KLEIMAN_00034836
                             from D. Kleiman re:
                            Here is your stock tip                            H, R
                          Email to I. Kleiman from
                             D. Kleiman re: Bing
      D181     1/22/10         search engine on       KLEIMAN_00034835
                              Apple's iPhones as
                                     default                                  H, R
                          Email to I. Kleiman from
                           D. Kleiman re: Quoted
      D182      3/9/10                                KLEIMAN_00034834
                                In Men's Health
                                    Magazine                                  H, R
                          Email to I. Kleiman from
      D183     5/22/10                                KLEIMAN_00034829
                            D. Kleiman re: video                              H, R
                             C. Wright Master of
                                    Laws with
                                                      GAVIN_00000211-
      D184     5/15/08        Commendation in
                                                      GAVIN_00000212
                                  International
                           Commercial Law from                                H, R
                                                15
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 16 of 34




     Exhibit    Date     Document Description           Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                   Objec-          on     ted
                                                                               tions       Objec-
                                                                                            tions
                                  University of
                            Northumbria at New
                                      Castle
                               Email chain with
                         attachment between C.
                         Wright, R. Watts, V. Raj,
                                                        DEFAUS_00672796-
      D185     10/3/13        J. Chesher re: AAT
                                                        DEFAUS_00672803
                          matter: Wright v FCT -
                                 executed 42C
                                   agreement                                    H, R
                            Palm Beach Sheriff's
                            Office Informational
      D186     8/13/06
                         report on D. Kleiman by
                                    T. Wright                                H, R, A, UP
                          "C++ How To Program,
      D187      2005         5th Edition (2005)"          DEF_01840307
                                      Joliet                                    CML
                              "C++ For Business
      D188      2005         Programming, 2nd             DEF_01840311
                           Edition (2005)" Joliet                               CML
                              "C++ In a Nutshell
      D189      2003                                      DEF_01840312
                                 (2003)" Joliet                                 CML
                         "Professional ADO.NET
                           2: Programming with
                               SQL Server 2005,
                         Oracle, and MySQL" by           DEF_00506067-
      D190      2005
                         W. McClure, G. Beamer,          DEF_00506710
                           J. Croft IV, A. Little, B.
                         Ryan, P. Winstanley, D.
                            Yack and J. Zongker                                 CML
                            "Professional Visual
                             Studio 2005" by A.          DEF_01124818-
      D191      2005
                                Parsons and N.           DEF_01125732
                                    Randolph                                 H, R, CML
                               Email chain with
                         attachment between D.          KLEIMAN_00396311
      D192     2/13/13   Kleiman, C. Conrad and         _KLEIMAN_0039634
                              P. Paige re: CFLLC               5
                          Operation Agreement                                   H, R
      D193     2/18/20    Plaintiffs' Privilege Log                           H, R, UP
                                                  16
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 17 of 34




     Exhibit   Date     Document Description      Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                             Objec-          on     ted
                                                                         tions       Objec-
                                                                                      tions
                        Minute book for Coin-
      D194     5/1/13     Exch Pty Ltd dated      DEFHC_00001050
                              5/1/2013                                     H
                        Application for shares
      D195     5/1/13   for C01n Exch Pty Ltd.    DEFHC_00001113
                           Dated 5/1/2013                                  H
      D196                  WITHDRAWN
      D197                  WITHDRAWN
      D198                  WITHDRAWN
      D199                  WITHDRAWN
      D200                  WITHDRAWN
      D201                  WITHDRAWN
      D202                  WITHDRAWN
      D203                  WITHDRAWN
      D204                  WITHDRAWN
      D205                  WITHDRAWN
      D206                  WITHDRAWN
      D207                  WITHDRAWN
      D208                  WITHDRAWN
      D209                  WITHDRAWN
      D210                  WITHDRAWN
      D211                  WITHDRAWN
      D212                  WITHDRAWN
      D213                  WITHDRAWN
      D214                  WITHDRAWN
      D215                  WITHDRAWN
      D216                  WITHDRAWN
      D217                  WITHDRAWN
      D218                  WITHDRAWN
      D219                  WITHDRAWN
      D220                  WITHDRAWN
      D221                  WITHDRAWN
      D222                  WITHDRAWN
      D223                  WITHDRAWN
      D224                  WITHDRAWN
      D225                  WITHDRAWN
      D226                  WITHDRAWN
      D227                  WITHDRAWN
      D228                  WITHDRAWN

                                             17
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 18 of 34




     Exhibit    Date      Document Description     Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                              Objec-          on     ted
                                                                          tions       Objec-
                                                                                       tions
      D229                     WITHDRAWN
      D230                     WITHDRAWN
      D231                     WITHDRAWN
      D232                     WITHDRAWN
      D233                     WITHDRAWN
      D234                     WITHDRAWN
      D235                     WITHDRAWN
      D236                     WITHDRAWN
      D237                     WITHDRAWN
      D238                     WITHDRAWN
      D239                     WITHDRAWN
      D240                     WITHDRAWN
      D241                     WITHDRAWN
      D242                     WITHDRAWN
      D243                     WITHDRAWN
      D244                     WITHDRAWN
                          Email chain between C.
      D245     10/14/11   Wright and D. Kleiman     DEF_00009073
                                 re: A paper                                H
                          Email chain between D.
      D246     3/18/10    Kleiman and C. Wright    DEFAUS_00692822
                                   re: So…                                  H
                          Email chain between D.
                          Kleiman and C. Wright
      D247     10/17/11     and other re: Using    DEFAUS_00697938
                            Checklists to make
                              better best.docx                              H
                          Email chain between D.
      D248     5/24/10    Kleiman and C. Wright    DEFAUS_00089054
                          re: Some more reading                             H
                          Email chain between D.
                          Kleiman, C. Wright and
      D249     3/15/10                             DEFAUS_00692760
                           R. Radvanovsky re: A
                                    paper                                   H
                          Email chain between D.
                                                   DEFAUS_00694769-
      D250      3/1/11    Kleiman and C. Wright
                                                   DEFAUS_00694770
                               re: BAA 11-02                                H
                          Email with attachment    DEFAUS_00087391-
      D251     4/13/10
                           to D. Kleiman from C.   DEFAUS_00087403          H

                                              18
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 19 of 34




     Exhibit    Date     Document Description         Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                 Objec-          on     ted
                                                                             tions       Objec-
                                                                                          tions
                         Wright re: Some reading
                                   for you
                          Email chain between I.
                         Kleiman and the Florida
                                                      KLEIMAN_00002693
      D252     7/3/15    Division of Corporations
                                                      -KLEIMAN00002694
                                re: articles of
                                incorporation                              R, H, MIL
                          Email chain between I.
      D253     4/15/11    Kleiman and L. Lang re:     KLEIMAN_00002993
                               david's address                                 R
      D254                      WITHDRAWN
                          Email chain between I.
                           Kleiman and Astro Air
      D255     8/19/13                                KLEIMAN_00050638
                           Inc re: Thank you For
                                Contacting Us                                R, MIL
                          Email chain between I.
                         Kleiman and T. Miller re:
                                EOI case ref #
      D256     7/27/15                                KLEIMAN_00298877
                          362215/Australia case
                         ref #1-6B0K5GO - email
                            2 of x yes can open                                R
                         Email to I. Kleiman from
                                 Craigslist re:
                             Post/Edit/Delete :
      D257     7/17/13                                KLEIMAN_00366588
                             "Quickie Triumph
                           Wheelchair" (general
                            for sale - by owner)                             R, MIL
                         Email to I. Kleiman from
      D258     5/1/14       P. Paige re: Mailbox      KLEIMAN_00397384
                            Renewal Reminder                                R, H, UP
                         Email to A. Sommer and
                             I. Kleiman from J.       KLEIMAN_00397662
      D259     5/19/14     McKeon re: The Karp               -
                            Law Firm - Kleiman        KLEIMAN_00397663
                                    Matter                                  R, H, UP
                         Email to T. Miller from I.
                         Kleiman re: EOI case ref
      D260     7/22/15   # 362215/Australia case      KLEIMAN_00184482
                         ref #1-6B0K5GO follow-
                            up and please email                                R
                                                19
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 20 of 34




     Exhibit    Date     Document Description       Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                               Objec-          on     ted
                                                                           tions       Objec-
                                                                                        tions
      D261                     WITHDRAWN
                         Corsair Survivor Stealth
                               TD Black USB
      D262     4/26/13
                            thumbdrive. Serial:
                          DCA46D83A46D614E                                 R, UP
                         Corsair Survivor Stealth
                             TD Gray Blue USB
      D263     4/26/13
                            thumbdrive. Serial:
                           68A87A90A87A5C8E                                R, UP
                         Corsair Survivor Stealth
                           TD Gray Orange USB
      D264     4/26/13
                            thumbdrive. Serial:
                           D8B0BD66B0BDBAE                                 R, UP
                           CEIC 2009" 2GB USB
                                thumbdrive.
      D265     4/26/13
                         Serial:78049557049518
                                     E8                                    R, UP
                         Corsair Survivor Stealth
                             TD Gray Blue USB
      D266     4/26/13
                            thumbdrive. Serial:
                                 8AFB-1741                                 R, UP
                              IACIS 2GB USB
      D267     4/26/13      thumbdrive. Serial:
                                 0B10-7EDF                                 R, UP
                          Key USB thumbdrive.
      D268     4/26/13
                            Serial: 7004-OABA                              R, UP
                           Microvault Tiny USB
      D269     4/26/13      thumbdrive. Serial:
                            503434503434374                                R, UP
                          SanDisk Cruzer Micro
      D270     4/26/13   USB thumbdrive. Serial:
                           F892E54992E50CC6                                R, UP
                          Western Digital WDC
                          WD7500BPVT-0 hard
      D271     4/26/13
                             drive. Serial: WD-
                              WX71A20K2955                                 R, UP
                          Seagate ST9500325AS
      D272     4/26/13       hard drive. Serial:
                                 5VE1B6VT                                  R, UP


                                               20
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 21 of 34




     Exhibit    Date     Document Description      Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                              Objec-          on     ted
                                                                          tions       Objec-
                                                                                       tions
                         Hitachi HTS72101 hard
      D273     4/26/13          drive. Serial:
                            MPCZN2Y0GS007H                                R, UP
                          Western Digital WDC
                           WD3200BEKT-2 hard
      D274     4/26/13
                             drive. Serial: WD-
                             WXMY08HR0801                                 R, UP
                          Seagate ST9500420AS
      D275     4/26/13       hard drive. Serial:
                                 5VJ07GCY                                 R, UP
      D276     4/26/13   HTC T7373X Touch Pro2                            R, UP
      D277                     WITHDRAWN
                         Email with attachment
                          to R. Watts, C. Wright
                                                   DEFAUS_01566714-
      D278     7/17/14       and J. Ball from C.
                                                    DEFAUS_0156734
                           Gordon re: Hotwire -
                            fees and expenses                              R, H
                         Email chain between N.
                         Desmond, T. Bauer, M.     DEFAUS_00630271-
      D279     7/31/14
                          Zhu and D. Russell re:   DEFAUS_00630276
                            Images for laptops                             R, H
                         Email with attachment     DEFAUS_01860803-
                          to C. Wright, R. Watts   DEFAUS_01860805
      D280     8/15/14    and C. Gordon from J.
                         Ball re: Hotwire - Deed   DEFAUS_01567174-
                           Administrators' fees    DEFAUS_01567185         R, H
      D281                     WITHDRAWN
                         Email chain between C.    KLEIMAN_00000656
      D282     2/15/14    Wright and I. Kleiman           -
                                  re: Dave         KLEIMAN_00000658         H
      D283                     WITHDRAWN
                         Email chain between I.    KLEIMAN_00004929
      D284     2/15/14   Kleiman, C. Wright and           -
                           U. Nguyen re: Dave      KLEIMAN_00004932         H
                         Email chain between I.
                                                   KLEIMAN_00005177
      D285     2/16/14    Kleiman and C. Wright
                                                   -KLEIMAN_0005186
                                  re: Dave                                  H
      D286                     WITHDRAWN
      D287                     WITHDRAWN

                                              21
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 22 of 34




     Exhibit    Date     Document Description       Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                               Objec-          on     ted
                                                                           tions       Objec-
                                                                                        tions
      D288                      WITHDRAWN
                         Email chain between C.     KLEIMAN_00278145
      D289     3/11/14    Wright, I. Kleiman and           -
                           A. Damoka re: Letter     KLEIMAN_00278146      R, H, UP
      D290                      WITHDRAWN
                         Email to I. Kleiman from
      D291     3/28/14
                             C. Wright re: Dave     KLEIMAN_00278208       H, UP
      D292                      WITHDRAWN
                         Email chain between C.
      D293     5/4/14     Wright and I. Kleiman
                                                    KLEIMAN_00000415
                             re: conference call                          R, H, UP
                         Email chain between C.
      D294     5/12/14    Wright, I. Kleiman and    KLEIMAN_00176948
                             A. Sommer re: ato                            R, H, UP
                          Email with attachment
                              to I. Kleiman, A.
                                                     DEF_01367411-
      D295     5/14/14    Sommer and R. Watts
                                                     DEF_01367412
                          from C. Wright re: Joe
                                 and Andrew                                 R, H
      D296                      WITHDRAWN
                          Email with attachment
                         to R. Watts, A. McCabe
                           and B. Kogan from A.      DEF_01373372-
      D297     4/30/14
                            McEvoy re: Hotwire       DEF_01373373
                         Preemptive Intelligence
                                 Pty Limited                                R, H
                         Email chain between D.
                             Bailey, R. Watts, C.    DEF_01915075-
      D298     7/24/14
                           Gordon and J. Ball re:    DEF_01915076
                            issues with Ecowize                             R, H
                             "Human Action: A
                                                     DEF_01314149-
      D299     12/4/08   Treatise on Economics"
                                                     DEF_01315078
                               by L. von Mises                           R, H, CML
                         Email to C. Wright from
                         ScienceDirect Message
                                                    DEFAUS_01545183-
      D300     6/10/09            Center re:
                                                    DEFAUS_01545184
                               ScienceDirect:
                           Document Purchase                                 R



                                               22
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 23 of 34




     Exhibit    Date      Document Description      Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                               Objec-          on     ted
                                                                           tions       Objec-
                                                                                        tions
                                                    KLEIMAN_00485473
      D301     12/31/09   D. Kleiman IRS Account               -
                                Transcript 2009     KLEIMAN_00485474          UP
                                                    KLEIMAN_00485475
      D302     12/31/10   D. Kleiman IRS Account               -
                                Transcript 2010     KLEIMAN_00485476          UP
                                                    KLEIMAN_00485477
      D303     12/31/11   D. Kleiman IRS Account               -
                                Transcript 2011     KLEIMAN_00485478          UP
                                                    https://www.seman
                                                    ticscholar.org/paper
                               "A Preamble Into      /A-Preamble-Into-
                               Aligning Systems       Aligning-Systems-
      D304     8/24/11
                                Engineering and       Engineering-and-
                             Information Security   Wright/fc603d86b0
                             Risk Measures" by C.   6aa57263fa318c6dc
                                     Wright            b77a6098f0c5c      R, H, CML
                                                    https://www.resear
                                                    chgate.net/publicati
                               "Of Black Swans,     on/259577750_Of_
                             Platypii and Bunyips:  Black_Swans_Platypi
      D305      Sep-11
                           The outlier and normal i_and_Bunyips_The_
                                 incident in risk   outlier_and_normal
                              management" by C.     _incident_in_risk_m
                               Wright and T. Zia          anagement       R, H, CML
                                                    https://researchout
                                                    put.csu.edu.au/en/p
                          "Modeling system audit ublications/modelin
      D306      Dec-11    as a sequential test with g-system-audit-as-a-
                             discovery as a failure    sequential-test-
                             time endpoint" by C.   with-discovery-as-a-     R, H,
                               Wright and T. Zia              fa          COM, CML
                                                    http://infosecisland.
                                                    com/blogview/1677
      D307     9/26/11
                             "SCADA: Air Gaps Do     0-SCADA-Air-Gaps-       R, H,
                           Not Exist" by C. Wright    Do-Not-Exist.html COM, CML
                           "A quantative analysis https://dl.acm.org/d
      D308      Jun-11      into the economics of   oi/10.5555/2023430       R, H,
                              correcting software          .2023459       COM, CML


                                               23
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 24 of 34




     Exhibit    Date      Document Description       Bates No. / Source     Plaintiffs’   Ruling   Admit-
     Number                                                                  Objec-          on     ted
                                                                              tions       Objec-
                                                                                           tions
                          bugs" by C. Wright and
                                     T. Zia
                             Calendar invite to C.
                            Wright, S. Savanah, R.     DEF_00043777-
      D309     8/11/14
                           Watts and A. Ellis from     DEF_00043778
                                 A. Pedersen                                   R, H
                          Email to V. Magnusson
                           from C. Wright re: FW:      DEF_00235674-
      D310      9/4/14
                               Grays - Your Paid       DEF_00235675
                             Invoice 2088662-26                             R, H, CML
                          Email to V. Magnusson
                           from C. Wright re: FW:      DEF_00235669-
      D311      9/8/14
                               Grays - Your Paid       DEF_00235671
                             Invoice 2088838-22                             R, H, CML
                          Email to V. Magnusson
                          from C. Wright re: Fwd:    DEFAUS_00634339-
      D312     9/12/14
                               Grays - Your Paid     DEFAUS_00634342
                             Invoice 2088839-25                             R, H, CML
                          Email to V. Magnusson
                           from C. Wright re: FW:
                                                     DEFHC_01052918-
      D313     9/18/14         Receipt for your
                                                     DEFHC_01052919
                            payment to Systemax
                            Technologies Pty Ltd                            R, H, CML
                          Email to V. Magnusson
                           from C. Wright re: FW:    DEFAUS_00710350-
      D314     11/26/14
                               Grays - Your Paid     DEFAUS_00710351
                             Invoice 5011074-61                             R, H, CML
      D315                      WITHDRAWN
                                                     https://www.scienc
                                                     edirect.com/journal
                                                         /journal-of-
      D316      6/5/07
                          Journal of Multivariate        multivariate-
                           Analysis by M. Hallin     analysis/vol/100/iss     R, H,
                            and D. Paindaveine               ue/3           COM, CML
                           Inventory Journal for
      D317      8/4/09     Wright International        DEF_01924299
                             Investments Ltd                                   R, H
                          Agreement between C.
                                                     DEFAUS_01584851-
      D318     1/30/09    Wright and Information
                                                     DEFAUS_01584854
                              Defense Pty Ltd                                   H
                                                24
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 25 of 34




     Exhibit    Date     Document Description         Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                 Objec-          on     ted
                                                                             tions       Objec-
                                                                                          tions
                         Email chain between D.
                          Kleiman and C. Wright
                                                       DEF_00005865-
      D319     3/12/08   re: Defamation and the
                                                       DEF_00005871
                         difficulties of law on the
                                   Internet                                    H
                               Sale Agreement
                           between Information
                                                       DEF_00717951-
      D320     3/1/10     Defense Pty Ltd and L.
                                                       DEF_00717975
                          Wright/Cloudcroft Pty
                                      Ltd                                     R, H
      D321                      WITHDRAWN
      D322                      WITHDRAWN
                          Minute book for Coin-
      D323     3/12/14                                 DEF_00027379
                                 Exch Pty Ltd                                H, UP
      D324                      WITHDRAWN
      D325                      WITHDRAWN
                          Email with attachment
                           to D. Kleiman and R.        DEF_01281884-
      D326     4/18/10
                           Radvanovsky from C.         DEF_01281940
                         Wright re: Papers so far.                          H, CML
                           Graysonline.com Tax
      D327     7/2/10                                  DEF_00292529
                             Invoice 2100448-1                              R, CML
                          Email with attachment
                            to C. Wright from L.       DEF_00292541-
      D328     7/20/10
                          Hoogvliet re: HT Order       DEF_00292543
                                   3839731                                     R
                         Email chain between C.
      D329     1/25/09    Wright and D. Kleiman        DEF_00022188
                                re: Next post                                  H
                         Email chain between C.
                         Wright ad D. Kleiman re:
      D330     9/25/09      CFS 09/October 5-6         DEF_00015988
                                   Updated
                           Speaker/Session List                                H
                         Email chain between D.
                                                       DEF_00005374-
      D331     1/6/09     Kleiman and C. Wright
                                                       DEF_00005375
                            re: Happy new year                                 H




                                                25
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 26 of 34




     Exhibit    Date     Document Description         Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                 Objec-          on     ted
                                                                             tions       Objec-
                                                                                          tions
                         Email chain between C.
                                                      DEFAUS_00686738-
      D332     12/4/07    Wright and D. Kleiman
                                                      DEFAUS_00686752
                                 re: Question                                  H
                         Email chain between C.
                          Wright and D. Kleiman
                                                      DEFAUS_00687547-
      D333     2/8/08    re: [CCE] quick question
                                                      DEFAUS_00687551
                           re: imaging metrics -
                               imaging speed                                   H
                         Email chain between C.
                          Wright and D. Kleiman       DEFAUS_00687779-
      D334     2/23/08
                          re: [CCE] RE: PI License        00687785
                                    Debate                                     H
                         Email chain between C.
                          Wright and D. Kleiman
                                                      DEFAUS_00688405 -
      D335     4/22/08       re: FW: Authorship
                                                      DEFAUS_00688424
                             offer: (ISC) 2 Press
                                Series - ISSMP                                 H
                         Email chain between D.
                         Kleiman, M. Himebaugh
                          C. Wright, R. O'Hanley,
                                                      DEFAUS_00688434 -
      D336     4/22/08    H. Tipton and K. Henry
                                                      DEFAUS_00688454
                           re: Authorship offer:
                            (ISC) 2 Press Series -
                                     ISSMP                                     H
                         Email chain between C.
      D337     4/24/08    Wright and D. Kleiman       DEFAUS_00082231
                           re: On Another note                                 H
                         Email chain between C.
                          Wright, "Shyaam" and
                         D. Kleiman re: FW: CFP -
                           Fourth International       DEFAUS_00083678-
      D338     6/5/08
                               Conference on          DEFAUS_00083680
                           Information Systems
                           Security (ICISS 2008)
                             HYDERABAD INDIA                                   H
                          Email to D. Kleiman, S.
                         Northcutt, B. Wright, E.
                                                      DEFAUS_0068860-
      D339     5/20/08             Sturnick,
                                                      DEFAUS_00688661
                         "dsvoboda@sans.edu,"
                             A. Paller, J. Pike, E.                            H

                                                26
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 27 of 34




     Exhibit    Date      Document Description        Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                 Objec-          on     ted
                                                                             tions       Objec-
                                                                                          tions
                           Carroll, M. Hofman, B.
                          Radvanovsky, G. Byrne,
                          "chamby@giac.org" and
                            "giac-eth ics-council-
                            bouncesIist.sans.org"
                              from C. Wright re:
                               Tooting the horn
                          Email to C. Wright from
      D340     6/17/08        D. Kleiman re: My       DEFAUS_00688843
                                  availability                                 H
                          Email chain between C.
                           Wright and D. Kleiman
                           re: An ethics issue that    DEF_00006803-
      D341     6/23/08
                          needs to be investigated      DEF_0006806
                                (ISACA Branch
                                   President)                                 R, H
                          Email to I. Kleiman from
                           C. Wright re: FW: I will   DEFAUS_00083799-
      D342     6/14/08
                          start ending framework      DEFAUS_00083801
                                     soon                                     R, H
                             Email to D. Kleiman
      D343     2/13/11     from C. Wright re: FW:     DEFAUS_00092786
                                American R&D                                  R, H
                          Email chain between C.
      D344     11/11/10    Wright and D. Kleiman      DEFAUS_00694074
                                    re: Hey                                 H, COM
                          Email chain between C.
                           Wright and D. Kleiman      DEFAUS_00089113-
      D345      6/4/10
                            re: Checkpoint smart      DEFAUS_00089116
                                defense as IPS                                R, H
                          Email chain between D.
                          Kleiman, C. Wright, and
                                                       DEF_00008537-
      D346     1/18/09      others re: RE: [HTCC]
                                                       DEF_00008538
                          Secure deletion: a single
                             overwrite will do it                             R, H
                             Email to D. Kleiman
      D347      3/2/09    from C. Wright re: Next     DEFAUS_00084260
                                     Week                                     R, H



                                                27
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 28 of 34




     Exhibit    Date      Document Description       Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                Objec-          on     ted
                                                                            tions       Objec-
                                                                                         tions
                          Email to C. Wright from
      D348      3/9/09          D. Kleiman re:       DEFAUS_00689000
                                   Welcome!                                   R
                          Email to C. Wright from
      D349     3/11/09          D. Kleiman re:       DEFAUS_00689019
                                  Restaurants                                 R
                               Email chain with
                          attachment between C.
                          Wright, D. Kleiman and
                                                     DEFAUS_00689211 -
      D350     4/18/09       others re: RE: [CCE]
                                                     DEFAUS_00689215
                           Event viewer (Parsing)
                                 Attachments:
                                 ATT01534.txt                                R, H
                          Email chain between D.
                                                     DEFAUS_006909633
                          Kleiman, C. Wright, and
      D351     7/17/09                                       -
                          others re: RE: [CCE] DD
                                                     DEFAUS_006909634
                                     gurus                                   R, H
                             Email to D. Kleiman
      D352     3/17/10                               DEFAUS_00690943
                          from C. Wright re: SO...                            H
                           Email with attachment
                            to D. Kleiman and B.
                            Radvanovsky from C.
                                                     DEFAUS_00087447 -
      D353     4/18/10     Wright re: Some more
                                                     DEFAUS_00087461
                               readings for you.
                                 Attachments:
                               IWSEC2010a.pdf                              H, CML
                          Email chain between D.
      D354     4/19/10     Kleiman and C. Wright     DEFAUS_00693293
                            re: RE: Papers so far.                            H
                          Email chain between D.
                           Kleiman and C. Wright
      D355     10/24/08                                DEF_00005570
                           re: RE: So what do you
                                     think                                    H
                          Email chain between C.
      D356     10/24/08    Wright and D. Kleiman       DEF_00008181
                              re: RE: Just a draft                            H
                          Email chain between D.      DEF_00006747-
      D357     7/17/08
                           Kleiman and C. Wright      DEF_00006748            H
      D358                       WITHDRAWN


                                                28
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 29 of 34




     Exhibit    Date      Document Description       Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                                Objec-          on     ted
                                                                            tions       Objec-
                                                                                         tions
                          Email chain between D.
                                                      DEF_00032566-
      D359     7/20/08    Kleiman, C. Wright, and
                                                      DEF_00032592
                                 S. Sundhar                                   H
                          Email Chain between C.
      D360      9/9/08    Wright, S. Sundhar and      DEF_00020018
                                 D. Kleiman                                   H
                          Email chain between C.
      D361     9/10/08                                DEF_00007173
                          Wright and D. Kleiman                               H
                          Email chain between C.
      D362     10/13/08   Wright, D. Kleiman and      DEF_00019787
                                    others                                   R, H
                          Email chain between D.
      D363     12/3/08                                DEF_00008325
                           Kleiman and C. Wright                             R, H
                              Copy of data from
                          Corsair Survivor Stealth
      D364     4/26/13          TD Black USB
                             thumbdrive. Serial:                          SPEC; UP;
                           DCA46D83A46D614E                                 CML
                              Copy of data from
                          Corsair Survivor Stealth
      D365     4/26/13        TD Gray Blue USB
                             thumbdrive. Serial:                          SPEC; UP;
                            68A87A90A87A5C8E                                CML
                              Copy of data from
                          Corsair Survivor Stealth
      D366     4/26/13      TD Gray Orange USB
                             thumbdrive. Serial:                          SPEC; UP;
                            D8B0BD66B0BDBAE                                 CML
                          Copy of data from CEIC
                               2009" 2GB USB
      D367     4/26/13          thumbdrive.
                          Serial:78049557049518                           SPEC; UP;
                                      E8                                    CML
                              Copy of data from
                          Corsair Survivor Stealth
      D368     4/26/13        TD Gray Blue USB
                             thumbdrive. Serial:                          SPEC; UP;
                                 8AFB-1741                                  CML



                                                29
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 30 of 34




     Exhibit    Date     Document Description      Bates No. / Source   Plaintiffs’   Ruling   Admit-
     Number                                                              Objec-          on     ted
                                                                          tions       Objec-
                                                                                       tions
                         Copy of data from IACIS
      D369     4/26/13    2GB USB thumbdrive.                           SPEC; UP;
                            Serial: 0B10-7EDF                             CML
                          Copy of data from Key
      D370     4/26/13   USB thumbdrive. Serial:                        SPEC; UP;
                                7004-OABA                                 CML
                            Copy of data from
                           Microvault Tiny USB
      D371     4/26/13
                           thumbdrive. Serial:                          SPEC; UP;
                            503434503434374                               CML
                            Copy of data from
                          SanDisk Cruzer Micro
      D372     4/26/13
                         USB thumbdrive. Serial:                        SPEC; UP;
                           F892E54992E50CC6                               CML
                            Copy of data from
                          Western Digital WDC
      D373     4/26/13    WD7500BPVT-0 hard
                             drive. Serial: WD-                         SPEC; UP;
                             WX71A20K2955                                 CML
                            Copy of data from
                          Seagate ST9500325AS
      D374     4/26/13
                            hard drive. Serial:                         SPEC; UP;
                                 5VE1B6VT                                 CML
                            Copy of data from
                         Hitachi HTS72101 hard
      D375     4/26/13
                                drive. Serial:                          SPEC; UP;
                           MPCZN2Y0GS007H                                 CML
                            Copy of data from
                          Western Digital WDC
      D376     4/26/13     WD3200BEKT-2 hard
                             drive. Serial: WD-                         SPEC; UP;
                             WXMY08HR0801                                 CML
                            Copy of data from
                          Seagate ST9500420AS
      D377     4/26/13
                            hard drive. Serial:                         SPEC; UP;
                                 5VJ07GCY                                 CML
                         Copy of data from HTC                          SPEC; UP;
      D378     4/26/13
                           T7373X Touch Pro2                              CML



                                              30
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 31 of 34




     Exhibit    Date      Document Description        Bates No. / Source     Plaintiffs’   Ruling   Admit-
     Number                                                                   Objec-          on     ted
                                                                               tions       Objec-
                                                                                            tions
                          Email chain between D.
                                                        DEF_00018862-
      D379     2/16/11      Kleiman and C. Wright
                                                        DEF_00018865
                                re: RE: Abstract 1                               H
                          Email chain between D.
                            Kleiman and C. Wright       DEF_00005716-
      D380     7/17/08
                            re: How are you going       DEF_00005744
                                  with the paper                                 H
                          Email to D. Kleiman and
      D381     10/22/08   L. Wright from C. Wright      DEF_00034187
                                 re: Book Arrived                                H
                                  Bitcoin Talk re:    https://satoshi.naka
                                Transactions and      motoinstitute.org/p
      D382     6/18/10             Scripts: DUP       osts/bitcointalk/127
                            HASH160…Equalverify        /#selection-71.0-
                                     Checksig                 71.10           H; A; R
                            Cryptography Mailing      https://satoshi.naka
                            List from J. Donald re:   motoinstitute.org/e
      D383     11/17/08
                               Bitcoin P2P e-cash     mails/cryptography/
                                       paper                   15/            H; A; R
                              Email to D. Kleiman
                           from C. Wright re: Why       DEF_00005051-
      D384     2/23/06
                          Easy To Use Software Is       DEF_00005058
                              Putting You At Risk                                H
                              Email to D. Kleiman
      D385     10/11/06                                 DEF_00022341
                          from C. Wright re: Yikes                               H
                              Email to D. Kleiman       DEF_00022352-
      D386     10/13/06
                            from C. Wright re: List     DEF_00022354             H
                              Email to D. Kleiman
                            from C. Wright re: Is a
                                career change to        DEF_00005268-
      D387     12/13/06
                              Computer Forensics        DEF_00005272
                              fantasy or can it be
                                      reality?                                H; BOL
                              Email to D. Kleiman
                                                        DEF_00005287-
      D388      2/5/07         from C. Wright re:
                                                        DEF_00005291
                                 [CCE2] Case Law                              H; BOL
                              Email to D. Kleiman
                                                        DEF_00029115-
      D389     5/12/08       from C. Wright re: 32
                                                        DEF_00029118
                                    wipe falacy                                  H


                                                31
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 32 of 34




     Exhibit    Date      Document Description       Bates No. / Source    Plaintiffs’   Ruling   Admit-
     Number                                                                 Objec-          on     ted
                                                                             tions       Objec-
                                                                                          tions
                          Bitcoin.com email from     https://www.bitcoin
                             S. Nakamoto to M.          .com/satoshi-
      D390     1/10/11
                          Hearn re: More BitCoin     archive/emails/mike
                                  questions               -hearn/12/        H; A; R
                           Certified Complaint to
                           Foreclosure Mortgage
                           and to Enforce a Lost
                            Instrument and for        CERT_00000001-
      D391
                           Reestablishment of a       CERT_00000027
                           Mortgage, Wells Fargo
                          Bank v. D. Kleiman Case
                4/9/09      no. 2009CA012496                               H; R; CML
                           Certified Notice of Lis
                           Pendens, Wells Fargo
      D392                                            CERT_00000028
                          Bank v. D. Kleiman Case
                4/9/09      no. 2009CA012496                               H; R; CML
                             Certified Notice of
                                Dismissal and
                             Cancellation of the
                                                      CERT_00000029-
      D393                 Notice of Lis Pendens,
                                                      CERT_00000030
                              Wells Fargo v. D.
                              Kleiman Case no.
                7/8/09          2009CA12496                                H; R; CML
                              Certified Verified
                          Complaint, Wells Fargo      CERT_00000031-
      D394
                          Bank v. D. Kleiman Case     CERT_00000059
               12/14/11     no. 2011CA0250057                              H; R; CML
                           Certified Notice of Lis
                           Pendens, Wells Fargo
      D395                                            CERT_00000060
                          Bank v. D. Kleiman Case
               12/14/11     no. 2011CA0250057                              H; R; CML
                             Certified Notice of
                            Voluntary Dismissal,
                                                      CERT_00000061-
      D396                 Wells Fargo Bank v. D.
                                                      CERT_00000062
                              Kleiman Case no.
               4/30/13           211CA02057                                H; R; CML
                          Certified Final Judgment
                           of Foreclosure, Wells      CERT_00000088-
      D397
                          Fargo Bank v. L. Kleiman    CERT_00000096
                5/2/16    Case no. 2013CA013002                            H; R; CML

                                               32
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 33 of 34




     Exhibit       Date       Document Description          Bates No. / Source    Plaintiffs’   Ruling     Admit-
     Number                                                                        Objec-          on       ted
                                                                                    tions       Objec-
                                                                                                 tions
                               Cryptography Mailing        https://satoshi.naka
                               List from H. Finney re:     motoinstitute.org/e
       D398      11/9/08
                                 Bitcoin P2P e-cash        mails/cryptography/
                                        paper                       6/              H; A; R
                                                           KLEIMAN_00565206
       D399      4/25/14                                             -
                                  I. Kleiman notes         KLEIMAN_00565209               R




           Respectfully submitted,


                                                         Attorneys for Dr. Craig Wright
                                                         RIVERO MESTRE LLP
                                                         2525 Ponce de Leon Boulevard, Suite 1000
                                                         Miami, Florida 33134
                                                         Telephone: (305) 445-2500
                                                         Fax: (305) 445-2505
                                                         Email: arivero@riveromestre.com
                                                         Email: jmestre@riveromestre.com
                                                         Email: zkass@riveromestre.com
                                                         Email: zmarkoe@riveromestre.com
                                                         Email: receptionist@riveromestre.com
                                                         By: s/ Andres Rivero
                                                         ANDRES RIVERO
                                                         Florida Bar No. 613819
                                                         AMANDA MCGOVERN
                                                         Florida Bar No. 964263
                                                         SCHNEUR KASS
                                                         Florida Bar No. 100554
                                                         ZAHARAH MARKOE
                                                         Florida Bar No. 504734




                                     CERTIFICATE OF SERVICE

           I certify that on August 31, 2021, I electronically filed this document with the Clerk of the
    Court using CM/ECF. I also certify that this document is being served today on all counsel of

                                                     33
Case 9:18-cv-80176-BB Document 669-1 Entered on FLSD Docket 08/31/2021 Page 34 of 34



    record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
    Mail.


                                                              /s/ Andres Rivero
                                                              Andres Rivero




                                                   34
